IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE


             TOMMY EARL JONES v. STATE OF TENNESSEE
                      Appeal from the Circuit Court for Dickson County
                         No. 2011CR515      Robert E. Burch, Judge



                     No. M2011-02050-CCA-R3-PC - Filed March 27, 2012


The Petitioner, Tommy Earl Jones, appeals from the trial court’s dismissal of his petition for post-
conviction relief based upon its finding that the petition was filed after the expiration of the
applicable statute of limitations. The State has filed a motion requesting that this Court affirm the
trial court’s denial of relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. We find
the State’s motion has merit. Accordingly, the motion is granted and the judgment of the Circuit
Court is affirmed pursuant to Rule 20, Rules of the Court of Criminal Appeals.

Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed Pursuant to Rule 20, Rules of
                            the Court of Criminal Appeals

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which JERRY L. SMITH and
JEFFREY S. BIVINS, JJ., joined.

Tommy Earl Jones, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Brent C. Cherry, Assistant Attorney General,
for the appellee, State of Tennessee.

                                  MEMORANDUM OPINION

        On July 28, 2010, pursuant to a plea agreement, the Petitioner pled guilty to aggravated
assault and was sentenced to serve a three-year sentence. On August 30, 2011, the Petitioner
executed a petition for post-conviction relief, claiming there was insufficient evidence to sustain his
conviction. On September 6, 2011, the petition was filed in the Dickson County Circuit Court. On
September 7, 2011, the trial court dismissed the petition for post-conviction relief, finding that the
petition was untimely filed. The Petitioner now appeals this dismissal.

        Tennessee Code Annotated section 40-30-102(a) provides that a petition for post-conviction
relief must be filed within one year from final judgment. The Petitioner filed his petition beyond that
time allowed by the statute, and none of the exceptions to this time limit apply in this case. See
Tenn. Code Ann. § 40-30-102(b) (2006). Under the Post-Conviction Procedure Act, exceptions to
the statute of limitations are set forth. These exceptions include: (1) claims based upon a new rule
of constitutional law applicable to a petitioner’s case; (2) claims based upon new scientific evidence
showing innocence; and (3) claims based upon sentences that were enhanced because of a previous
conviction and the previous conviction was subsequently found to be illegal. See T.C.A. § 40-30-
102(b)(1)-(3) (2006). The Petitioner has failed to assert any of these exceptions for tolling the
statute. He cites no new constitutional rule, refers to no new scientific evidence, and makes no claim
that an earlier conviction has been overturned. Thus, no grounds exist as an exception to the statute
of limitations.

       Accordingly, the State’s motion is hereby granted. The judgment of the trial court is affirmed
in accordance with Rule 20, Rules of the Court of Criminal Appeals.


                                                      ___________________________________
                                                      ROBERT W. WEDEMEYER, JUDGE